DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 RELATED APPLICATION 
2.	This application claims priority to US Provisional Application Serial Number 62/901,502, filed September 17, 2019, which is herein incorporated by reference in its entirety.
    					           Claims status                                                
3.                 Claims 1-7, 10-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 19-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14-19, 30-37, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 14-19, 30-37, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 14-19, 30-37, groups ll, as set forth in the Office action mailed on 09/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                                       Allowable Subject Matter
4.          Claims 1-7, 10-19, 21-37 are allowed.                                                                        

					Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance:
6.           Regarding claims 1-7, 10-13, the prior art failed to disclose or reasonably suggest a redistribution layer located on the inclined sidewall of the supporting element, and being in contact with a sidewall of the conductive pad and an end of the antenna layer; and a protective layer covering the supporting element, the antenna layer, and an end of the redistribution layer facing away from the semiconductor substrate, wherein the protective layer is made of a material that comprises glass, fused silica, silica glass, sapphire, or combinations thereof.

7.           Regarding claims 14-19, the prior art failed to disclose or reasonably suggest disposing a protective layer on the supporting element and the antenna layer, wherein the protective layer is made of a material that comprises glass, fused silica, silica glass, sapphire, or combinations thereof; etching a bottom surface of the semiconductor substrate such that the semiconductor substrate has an inclined sidewall, and the conductive pad protrudes from the inclined sidewall; performing a cutting process such that the supporting element has an inclined sidewall adjacent to the top surface of the supporting element, and forming a redistribution layer on the inclined sidewall of the supporting element such that the redistribution layer is in contact with a sidewall of the conductive pad and an end of the antenna layer, wherein the protective layer covers the supporting element, the antenna layer, and an end of the redistribution layer facing away from the semiconductor substrate.

8.           Regarding claims 21-29, the prior art failed to disclose or reasonably suggest an antenna layer located on the first surface of the first substrate; a first passivation layer covering the antenna layer; and a redistribution layer located on the second surface of the first substrate, and electrically connected to the antenna layer, wherein the redistribution layer further has a shielding section spaced apart from the antenna layer, and the shielding section overlaps the antenna layer.

9.           Regarding claims 30-37, the prior art failed to disclose or reasonably suggest forming an antenna layer on a first surface of a first substrate, wherein the first substrate has a second surface from opposite to the first surface; forming a first passivation layer covering the antenna layer; and forming a redistribution layer on the second surface of the first substrate, wherein the redistribution layer is electrically connected to the antenna layer, the redistribution layer has a shielding section spaced apart from the antenna layer, and the shielding section overlaps the antenna layer.

Remarks:
The closest prior arts are Hayata et al., (US 8760342 B2), and TSAI et al., US 20090289345 A1. However, none of the reference teaches or suggest the claimed invention, for instance “...... forming a first passivation layer covering the antenna layer; and forming a redistribution layer on the second surface of the first substrate, wherein the redistribution layer is electrically connected to the antenna layer, the redistribution layer has a shielding section spaced apart from the antenna layer, and the shielding section overlaps the antenna layer, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899